Citation Nr: 0614643	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
April 1971.  He served in the Republic of Vietnam from May 
1970 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied the veteran's claim of 
entitlement to service connection for PTSD.  The Board 
remanded this claim in December 2003.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for PTSD.  Initially, it is noted 
that VA has an obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in June 2002 (and prior to the appealed September 
2002 decision) the RO sent the veteran a letter that informed 
him of the evidence necessary to establish his claim for 
service-connected compensation, what evidence they would 
obtain, and what evidence he should submit.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim.  The 
Board finds that the notice requirements set forth have been 
met, because while the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date - i.e. the latter two elements of 
service connection, noted above - the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection and as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, the VA obtained the 
veteran's medical treatment records, and he was given the 
opportunity to present testimony before the RO.  In addition, 
pursuant to the December 2003 Board remand, the veteran was 
scheduled for a VA psychiatric examination, which was 
accomplished in October 2005.  Given the foregoing, the Board 
finds that VA has substantially complied with the statutory 
duty to assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 82 F.3d 389 
(1996).  

The veteran contends that he has PTSD related to his tour of 
duty in the Republic of Vietnam.  The record reflects the 
veteran served in Vietnam during the Vietnam ear, and his 
personnel records reflect that his military occupational 
specialty (MOS) was that of a cook.  His DD Form 214 notes 
that the veteran was issued a National Defense Service Medal, 
a Vietnam Service Medal, an Army Commendation Medal, a 
Vietnam Campaign Medal with 60 Device, and a Bronze Star 
Medal.  

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in 
Vietnam where he claims he experienced many stressors.  
Specifically, he contends that while assigned to 2nd Squad, 
17th Cavalry, 101st Airborne, he was fired upon and returned 
enemy fire, and that he saw dead bodies and he was forced to 
put a body into a "body bag".  He also maintains that a 
friend of his was killed and that his unit received mortar 
fire, and avers that he now suffers from nightmares and 
anxiety.  

The Department of the Army has confirmed the fact that two 
individuals with the last name provided by the veteran were 
wounded in Vietnam during the time period mentioned by the 
veteran.  Both individuals were assigned to the veteran's 
command and there is a possibility that the veteran knew one 
of the individuals.  The Army has also confirmed that the 
veteran's unit location was subject to rocket fire during the 
veteran's tenure.  

However, the VA and the service department have not been able 
to ascertain that the veteran was ever fired upon by enemy 
combatants.  While the Board is thus unable to make a finding 
that the veteran engaged in combat with the enemy, it is 
arguable (although not conceded) that his alleged stressors 
have been independently verified.  

Nevertheless, even if the VA accepts the precepts that the 
veteran did undergo stressful events, the question remains as 
to whether the veteran now suffers from PTSD.  To assist in 
this determination, the Board requested, as noted above, that 
a VA psychiatric examination be accomplished and the results 
thereof be included in the claims folder for review.  Such an 
examination was performed in October 2005.  The examiner, who 
reviewed the veteran's claims folder, determined that the 
veteran was not suffering from PTSD.  Rather, a diagnosis of 
a generalized anxiety disorder was given.  

A review of the rest of the relevant evidence of record does 
not reflect that the veteran has ever been diagnosed with 
PTSD.  This evidence includes the report of a June 2002 VA 
psychiatric examination, wherein a diagnosis of a mental 
disorder was not indicated, as well as various outpatient 
treatment records.  

While the veteran believes that he currently suffers PTSD as 
a result of service, as a layperson, he does not have the 
medical expertise necessary to diagnose his condition or give 
etiology thereof.  See Grottveit v. Brown, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If, however, the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the medical evidence does not 
support the assertion that the veteran suffers from PTSD, and 
it is pointed out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

Absent medical evidence supporting a current diagnosis of 
PTSD, the Board is not able to find that the veteran 
manifests PTSD that is the result of his active service.  As 
the medical evidence does not reflect that the veteran 
currently manifests PTSD, the preponderance of the evidence 
is against finding that the veteran manifests PTSD that may 
be etiologically related to his active service.  38 U.S.C.A. 
§ 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.3.07, 3.309, 3.385 (2005).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


